


109 HR 2649 IH: Strengthen Aviation Security

U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		1st Session
		H. R. 2649
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2005
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committees on
			 the Judiciary and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To strengthen aviation security.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthen Aviation Security
			 Act.
		2.Inspection of
			 cargo carried aboard passenger aircraftSection 44901 of title 49, United States
			 Code, is amended—
			(1)by
			 redesignating subsections (g) and (h) as
			 subsections (h) and (i), respectively; and
			(2)by inserting after
			 subsection (f) the following:
				
					(g)Air Cargo on
				passenger aircraft—
						(1)In
				generalNot later than 3 years after the date of enactment of the
				Strengthen Aviation Security Act, the Secretary of Homeland Security shall
				establish a system to inspect 100 percent of the cargo transported on passenger
				aircraft to ensure the security of all passenger aircraft carrying cargo
				operated by an air carrier or foreign air carrier in air transportation or
				intrastate air transportation.
						(2)Minimum
				standardsThe system referred to in paragraph (1) shall, at a
				minimum, require that—
							(A)equipment,
				technology, and personnel meets the same standards established to inspect
				passenger baggage;
							(B)35 percent of
				cargo carried on passenger aircraft is inspected by the end of fiscal year
				2006;
							(C)65 percent of
				cargo carried on passenger aircraft is inspected by the end of fiscal year
				2007; and
							(D)100 percent of
				cargo carried on passenger aircraft is inspected by the end of fiscal year
				2008.
							(3)ReportNot later than 1 year after the date of
				enactment of the Strengthen Aviation Security Act, the Secretary shall transmit
				to Congress a report that describes the system established pursuant to
				paragraph
				(1).
						.
			3.Report on known
			 shipping companiesNot later
			 than the 180th day following the date of establishment of the database of known
			 shipping companies being established by the Department of Homeland Security,
			 the Secretary of Homeland Security shall transmit to Congress a report on the
			 number of known shipping companies in the database, the number of known
			 shipping companies for whom the Transportation Security Administration has
			 conducted physical inspections of facilities and paperwork of such companies to
			 determine compliance with security regulations that apply to those companies,
			 the number of companies that have applied to the Secretary for known shipping
			 company status and been denied, and the number of known shipping companies that
			 have been removed from the database as a result of findings by the
			 Administration that such companies have failed to comply with appropriate
			 security regulations.
		4.Training
			 programs
			(a)In
			 generalFor the purposes of deploying Federal law enforcement
			 officers not part of the Federal Air Marshal Service as alternative security
			 personnel on commercial aircraft—
				(1)the Secretary of
			 Homeland Security, not later than the 90th day following the date of enactment
			 of this Act, shall establish—
					(A)training standards
			 that all Federal law enforcement officers must meet in order to respond
			 appropriately as law enforcement professionals to incidents aboard aircraft;
			 and
					(B)procedures by
			 which law enforcement personnel, authorized to carry a firearm or otherwise
			 prohibited items aboard a passenger commercial aircraft may do so without
			 indicating, to the greatest extent practicable, either deliberately or
			 accidentally such personnel’s status to other passengers; and
					(2)the head of the
			 Federal Air Marshal Service, in determining on which flights to place one or
			 more Federal air marshals, shall—
					(A)have access to
			 information on whether Federal law enforcement officers meeting the training
			 standards established under paragraph (1) are scheduled to travel on commercial
			 flights; and
					(B)not substitute
			 Federal law enforcement officers that have not met such training standards
			 established by the Federal Air Marshal Service.
					(b)WaiverThe
			 Secretary may waive the requirement of subsection (a)(2)(B) for not to exceed 6
			 months after the 90th day referred to in subsection (a) if necessary for
			 security purposes.
			(c)ReportThe
			 Secretary shall transmit to Congress a report on the timeline for providing
			 training required to carry out subsection (a)(2) and any additional resources
			 needed to implement this section.
			5.Federal Air
			 MarshalsThe Secretary of
			 Homeland Security shall ensure the deployment of Federal air marshal officers
			 on flights of all-cargo air transportation for which the Secretary of Homeland
			 Security determines there to be sufficient risk of terrorist activity.
		6.Flight
			 communications
			(a)In
			 generalSection 4021 of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458)
			 is amended by adding at the end the following:
				
					(d)Flight
				communicationTo expand the purposes of the study under
				subsection (a), not later than 180 days after the date of enactment of this
				subsection, the Assistant Secretary shall conduct a study on the viability of
				devices to enable discreet, wireless communications between flight attendants,
				pilots, Federal air marshals, and ground-based personnel during a passenger
				commercial aircraft flight to improve coordination of planning and activities
				in the event of an act of terrorism and transmit to Congress a report on the
				results of the study conducted under this
				subsection.
					.
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out section 4021(d) of the Intelligence Reform and
			 Terrorism Prevention Act of 2004.
			7.Comprehensive
			 preflight screening
			(a)Study
				(1)In
			 generalThe Secretary shall conduct a study to assess the current
			 training provided to individuals who perform preflight security inspections and
			 to identify areas for improvement in such inspections and training and make
			 recommendations regarding improving such inspections and training.
				(2)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall transmit to Congress a report on the results of the study.
				(b)Regulations
				(1)IssuanceNot
			 later than 90 days after the date of transmission of the reports under
			 subsection (a), the Secretary of Homeland Security shall issue regulations to
			 improve preflight screening of passenger aircraft for dangerous objects and
			 training of screeners of passenger aircraft and to reduce the time between
			 preflight screening and the departure time for a flight.
				(2)Specific
			 requirementsThe regulations shall—
					(A)require individuals
			 who perform the preflight security sweeps through the passenger cabin and
			 lavatories of passenger aircraft and who are not members of the flight or cabin
			 crew to be physically screened for metallic objects, have their personal bags
			 inspected for prohibited items such as chemical, biological, radiological, or
			 nuclear materials, be subject to criminal history background checks, social
			 security checks, and checks against all terrorist watch lists maintained by the
			 Government; and
					(B)incorporate the
			 recommendations contained in the report transmitted under subsection
			 (a).
					8.Flight attendant
			 trainingThe Secretary of
			 Homeland Security, in consultation with the Administrator of the Federal
			 Aviation Administration, shall finalize the development of a mandatory basic
			 security training program for flight attendants and shall begin administration
			 of the training program not later than 30 days after the date of enactment of
			 this Act.
		9.Securing cockpit
			 doors
			(a)Cargo
			 aircraftNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Homeland Security shall—
				(1)issue an
			 order—
					(A)requiring any
			 aircraft engaged in cargo air transportation or intrastate air transportation
			 to have, not later than one year after the date of issuance of such order, a
			 door (and surrounding partition) between the cargo and pilot compartments that
			 can be locked and cannot be forced open from the cargo compartment;
					(B)prohibiting access
			 to the flight deck of aircraft engaged in cargo air transportation or
			 intrastate air transportation, except by authorized persons; and
					(C)requiring that
			 such flight deck doors remain locked while any such aircraft is in flight
			 except when necessary to permit access and egress by authorized persons; and
					(2)take such other
			 action, including modification of safety and security procedures and flight
			 deck redesign, as may be necessary to ensure the safety and security of the
			 aircraft.
				(b)Passenger
			 aircraftThe Secretary shall issue an order to modify
			 requirements imposed pursuant to section 104 of the Aviation and Transportation
			 Security Act (49 U.S.C. 44903 note; 115 Stat. 605) to ensure that the wall
			 surrounding the flight deck door on any aircraft engaged in passenger air
			 transportation or intrastate air transportation is sufficient to secure the
			 cockpit.
			(c)GrantsThe
			 Secretary may make grants or other agreements with air carriers (including
			 intrastate air carriers) to assist such carriers in complying with the orders
			 issued under this section.
			(d)Authorization of
			 AppropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
			10.Security requirements
			 for general aviation
			(a)No fly
			 zonesThe Secretary of Homeland Security—
				(1)shall establish for
			 the duration of any high threat level announced by the Secretary; and
				(2)may establish for
			 the duration of any other threat level that is announced by the Secretary and
			 that the Secretary determines appropriate, no fly zones around sensitive
			 nuclear facilities, chemical facilities identified by the Administrator of the
			 Environmental Protection Agency at which a release of the facility's hazardous
			 materials could threaten the health of more than 1,000,000 people, and any
			 other facilities the Secretary may designate.
				(b)Vulnerability
			 assessmentsThe Secretary shall—
				(1)require the
			 operators of airports that serve general aviation aircraft and landing
			 facilities for such aircraft to complete vulnerability assessments developed by
			 the Secretary for evaluation of the physical security of such airports and
			 facilities and of procedures, infrastructure, and resources used with respect
			 to such airports and facilities; and
				(2)develop a plan for
			 addressing vulnerabilities identified by such assessments not later than the
			 365th day following the date of enactment of this Act.
				(c)Use of
			 Immobilizing devices; records checksThe Secretary shall require airports that
			 serve operators of general aviation aircraft—
				(1)to
			 require that all general aviation aircraft, while parked at such airports, are
			 secured by a visible immobilizing device (such as a prop lock); and
				(2)to ensure that any individual with access
			 to a general aviation aircraft at such airport is subject to a social security
			 check, a check of immigration status, a check against all terrorist watch lists
			 maintained by the Government, and a background check comparable to a background
			 check required under section 44936 of title 49, United States Code.
				(d)DefinitionIn
			 this section, the following definitions apply:
				(1)High
			 threatThe term high
			 threat means an announcement by the Department of Homeland Security of
			 a terrorist threat level of code orange or above or an equivalent designation
			 of any successor threat advisory system of the Department.
				(2)Sensitive
			 nuclear facilityThe term sensitive nuclear
			 facility means—
					(A)a commercial
			 nuclear power plant and associated spent fuel storage facility;
					(B)a decommissioned
			 nuclear power plant and associated spent fuel storage facility;
					(C)a category I fuel
			 cycle facility;
					(D)a gaseous
			 diffusion plant; and
					(E)a Department of
			 Energy nuclear weapons materials production, processing, storage, or research
			 facility.
					(3)Social security
			 checkThe term social security check means a check
			 on the validity of the social security number of an individual and a
			 verification that the number is assigned to the individual.
				11.Control over access
			 to secured areas of airports
			(a)Airport
			 perimeter access securitySubtitle A of title IV of the Homeland
			 Security Act of 2002 (6 U.S.C. 201 et seq.) is amended by adding at the end the
			 following:
				
					404.Access
				security
						(a)Airport
				perimeterNot later than 180 days after the date of the enactment
				of this section, the Secretary shall issue regulations—
							(1)to improve control
				over access to the secure area of each airport in the United States described
				in section 44903(c) of title 49, United States Code; and
							(2)to prohibit any
				entity (other than an operator of such an airport) from issuing a security
				badge to provide escorted or unescorted access to the secure area of such
				airport, subject to such exceptions as the Secretary may establish, by
				regulation, for Federal, State, and local governments and for employees of air
				carriers.
							(b)Background
				checks for airport workersAn individual employed in, or applying
				for, a position described in section 44936 of title 49, United States Code, or
				a position as an aircraft maintenance or catering worker, aircraft cargo
				handler, aircraft worker with access to an aircraft ramp, aircraft support
				facilities worker, or employee of an airport vendor whether having escorted or
				unescorted access to an aircraft or a secure area of an airport, shall be
				subject to a social security check, a check of immigration status, and a check
				against all terrorist watch lists maintained by the Government in addition to a
				background check required by such section.
						(c)Social security
				check definedIn this section, the term social security
				check means a check on the validity of the social security number of an
				individual and a verification that the number is assigned to the
				individual.
						.
			(b)Screening of
			 airport workers using metal detectorsSection 44903(h)(4)(B) of
			 title 49, United States Code, is amended by inserting before the semicolon at
			 the end the following: , including, at a minimum, requiring each of such
			 individuals to be physically screened for metallic objects and to have their
			 personal bags inspected for prohibited items, such as chemical, biological,
			 radiological, and nuclear materials, each time that individual enters a secure
			 area of the airport.
			12.Whistleblower
			 protection
			(a)In
			 generalNo covered individual involved in aviation security,
			 including employees of the Transportation Security Administration, may be
			 discharged, demoted, suspended, threatened, harassed, or in any other manner
			 discriminated against because of any lawful act done by the person—
				(1)to provide
			 information, cause information to be provided, or otherwise assist in an
			 investigation regarding any conduct which the person reasonably believes
			 constitutes a violation of any law, rule or regulation related to aviation
			 security or any other threat to aviation security when the information or
			 assistance is provided to or the investigation is conducted by—
					(A)a Federal
			 regulatory or law enforcement agency;
					(B)any Member of
			 Congress or any committee of Congress; or
					(C)a person with
			 supervisory authority over the covered individual (or such other person who has
			 the authority to investigate, discover, or terminate misconduct);
					(2)to file, cause to
			 be filed, testify, participate in, or otherwise assist in a proceeding or
			 action filed or about to be filed relating to a violation of any law, rule or
			 regulation related to the security of passenger airlines or any other threat to
			 the security of passenger airlines; or
				(3)to refuse to
			 violate or assist in the violation of any law, rule, or regulation related to
			 the security of passenger airlines.
				(b)Enforcement
			 action
				(1)In
			 generalA covered individual who alleges discharge or other
			 discrimination by any person in violation of subsection (a) may seek relief
			 under subsection (c), by—
					(A)filing a complaint
			 with the Secretary of Labor; or
					(B)if the Secretary
			 has not issued a final decision within 180 days of the filing of the complaint
			 and there is no showing that such delay is due to the bad faith of the
			 claimant, bringing an action at law or equity for de novo review in the
			 appropriate district court of the United States, which shall have jurisdiction
			 over such an action without regard to the amount in controversy.
					(2)Procedure
					(A)In
			 generalAn action under paragraph (1)(A) shall be governed under
			 the rules and procedures set forth in section 42121(b) of title 49, United
			 States Code.
					(B)ExceptionNotification
			 made under section 42121(b)(1) of title 49, United States Code, shall be made
			 to the person named in the complaint and to the person’s employer.
					(C)Burdens of
			 proofAn action brought under paragraph (1)(B) shall be governed
			 by the legal burdens of proof set forth in section 42121(b) of title 49, United
			 States Code.
					(D)Statute of
			 limitationsAn action under paragraph (1) shall be commenced not
			 later than 90 days after the date on which the violation occurs.
					(c)Remedies
				(1)In
			 generalA covered individual
			 prevailing in any action under subsection (b)(1) shall be entitled to all
			 relief necessary to make the covered individual whole.
				(2)Compensatory
			 damagesRelief for any action under paragraph (1) shall
			 include—
					(A)reinstatement with the same seniority
			 status that the covered individual would have had, but for the
			 discrimination;
					(B)the amount of any
			 back pay, with interest; and
					(C)compensation for
			 any special damages sustained as a result of the discrimination, including
			 litigation costs, expert witness fees, and reasonable attorney fees.
					(d)Rights retained
			 by covered individualNothing in this section shall be deemed to
			 diminish the rights, privileges, or remedies of any covered individual under
			 any Federal or State law, or under any collective bargaining agreement.
			(e)DefinitionsIn this section, the following definitions
			 apply:
				(1)Covered
			 individualThe term covered individual means a
			 Federal employee as defined in section 2105 of title 5, United States Code, any
			 employee of a Federal contractor or subcontractor, or any employee of a
			 business entity.
				(2)LawfulThe
			 term lawful means not specifically prohibited by law and if such
			 information is not specifically required by Executive order to be kept secret
			 in the interest of national defense or the conduct of foreign affairs. If
			 communication of otherwise covered information is specifically prohibited by
			 law and if such information is required by Executive order to be kept secret in
			 the interest of national defense or the conduct of foreign affairs, it may be
			 communicated to any—
					(A)Member of Congress
			 or committee of Congress; or
					(B)any other recipient
			 who is authorized to receive such information.
					(3)Federal
			 contractorThe term Federal contractor means a
			 person who has entered into a contract with the United States.
				(4)EmployeeThe
			 term employee means any officer, partner, employee, or
			 agent.
				(5)SubcontractorThe
			 term subcontractor—
					(A)means any person,
			 other than the Federal contractor, who offers to furnish or furnishes any
			 supplies, materials, equipment, or services of any kind under a Federal
			 contract or a subcontract entered into in connection with such Federal
			 contract; and
					(B)includes any
			 person who offers to furnish or furnishes general supplies to the Federal
			 contractor or a higher tier subcontractor.
					(6)PersonThe
			 term person means a corporation, partnership, State entity,
			 business association of any kind, trust, joint-stock company, or
			 individual.
				13.Airport
			 screening
			(a)FindingsCongress
			 finds that—
				(1)a
			 Federal workforce of passenger and baggage screeners is more responsive to the
			 public than the private sector;
				(2)a
			 recent poll indicates that a majority of respondents feel better protected by a
			 Federal workforce of passenger and baggage screeners than by a screener
			 workforce employed by a private company;
				(3)section 44920 of
			 title 49, United States Code, explicitly permits the Transportation Security
			 Administration to accept applications from airport operators seeking to
			 opt out of a Federal screening workforce;
				(4)the Transportation
			 Security Administration has issued a directive prohibiting the Federal airport
			 security screener workforce from the right to collectively bargain;
				(5)the Transportation
			 Security Administration has issued guidance that would provide the privatized
			 screener workforce the right to join a union and collectively bargain with
			 their employer; and
				(6)a
			 reversion to private company performance of screener functions could reduce
			 safety and erode confidence in the Federal Government’s ability to protect
			 citizens from acts of terrorism, and, therefore, not be in the public
			 interest.
				(b)Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)all airport
			 screening functions should continue to be performed by Federal employees; and
				(2)all employees of
			 the Transportation Security Administration, including Federal airport
			 screeners, should be permitted to engage in collective bargaining and be
			 represented in collective bargaining by a representative or organization of
			 their choosing.
				14.No-Fly
			 List
			(a)FindingsCongress
			 finds that—
				(1)aircraft passenger
			 information currently is transmitted from air carriers to the Department of
			 Homeland Security for comparison against a Government maintained watch list
			 after departure of international flights flying to or from the United
			 States;
				(2)the diversion to
			 Bangor, Maine, of an Air France flight scheduled to travel from Paris, France,
			 to Boston, Massachusetts, on May 12, 2005, and the diversion to Bangor, Maine
			 of an Alitalia flight scheduled to travel from Milan, Italy, to Boston,
			 Massachusetts, on May 19, 2005, occurred when, in the first instance, a
			 passenger name was mistakenly considered to match a name on the watchlist and,
			 in the second instance, a passenger name matched a name on the
			 watchlist;
				(3)in
			 both cases, the flights already had departed the airports when the comparison
			 with the watchlist occurred;
				(4)departure of
			 international flights from airports before passenger information has been
			 compared against the watchlist maintained by the Federal Government is a
			 serious security loophole that could enable a known terrorist to board, travel
			 on, and hijack an international flight en route to or departing from the United
			 States;
				(5)the Intelligence
			 Reform and Terrorism Prevention Act of 2004 (P.L. 108-458) mandated that the
			 Secretary of Homeland Security, not later than 60 days after the date of
			 enactment of that Act, issue a notice of proposed rulemaking that would allow
			 the Department to compare passenger information for any international flight to
			 or from the United States against the consolidated and integrated terrorist
			 watchlist maintained by the Federal Government before departure of the flight;
			 and
				(6)the Department did
			 not issue the notice of proposed rulemaking by February 2005, the deadline
			 specified in that Act.
				(b)Sense of
			 congressIt is the sense of Congress that—
				(1)the Secretary of
			 Homeland Security should actively pursue the resolution of all issues that have
			 delayed the implementation of the mandate to check passenger information
			 against the Government maintained watchlist before departures of international
			 flights to or from the United States;
				(2)the Secretary
			 should promptly issue the required notice of proposed rulemaking to enable the
			 comparison of passenger information against the Government maintained terrorist
			 watchlist prior to departure of international flights to or from the United
			 States; and
				(3)until such time as
			 the Secretary has issued the notice of proposed rulemaking, the Secretary
			 should provide Congress with periodic reports that describe the progress of the
			 Department of Homeland Security in resolving issues that have delayed
			 implementation of this mandate and explain when the Department expects to issue
			 the notice.
				
